Title: From Thomas Jefferson to John Holmes Freeman, 24 March 1806
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Sir
                     
                            Washington Mar. 24. 06.
                        
                        Mr. William Williams called on me two days ago, and produced to me your 2. notes for 105. D. each. I paid him
                            110. D. & gave him my note that I would remit 100. D. more by the post which leaves this Apr. 7. to be paid by you to
                            Amos Williams or order, on which occasion you will be so good as to take in my note.
                        You mention in your letter of the 15th. that mr Baker had delivered a mule, for the horse of mine which died
                            after mr Randolph’s journey here. but I can by no means admit this loss to fall on mr Randolph, as the journey of his
                            family to this place interests me as much as himself. be so good therefore as to return the mule immediately to mr Baker,
                            and admit no refusal to recieve it. I think Congress will rise about the 14th. of April. Mr. Randolph & family will
                            proceed directly to Monticello, where they may be expected about the 19th. and I shall join them three or four days after.
                            I hope they will pass up the mountain by the new road. Accept my best wishes
                        
                            Th: Jefferson
                     
                        
                    